Citation Nr: 0842736	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  08-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran had active service 
from January 1951 to June 1953.  The veteran died in November 
2006.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appellant requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in November 2008.  The appellant testified 
before the undersigned Acting Veterans Law Judge (AVLJ) and 
the hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran died in November 2006 at the age of 75.  The 
death certificate lists the immediate cause of death as 
cardio-respiratory failure due to or as a consequence of 
"metastatice non small cell bronchogenic carcinoma."  

2.  At the time of his death, service connection was in 
effect for amputation upper third, left thigh; acquired 
absence, left testicle; right rotator cuff tear (major) 
associated with amputation upper third, left thigh; and 
degenerative changes in the right knee with right thigh pain 
associated with amputation upper third, left thigh.

3.  The veteran was not rated by VA as totally disabled for a 
continuous period of at least ten years immediately preceding 
death, nor was he rated by VA as totally disabled 
continuously since release from active duty and for at least 
five years immediately preceding death.

4.  The veteran was not a former prisoner of war.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the appellant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

DIC Benefits and 38 U.S.C.A. § 1318

The appellant in this case contends that she is entitled to 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 as the veteran's 
surviving spouse.  Specifically, the appellant testified in 
November 2008 that the veteran should have been rated as 
totally disabled long before the date established by VA and 
certainly more than 10 years prior to his death.  The Board 
has reviewed the evidence of record, and regrettably, the 
criteria for entitlement to DIC benefits under 38 U.S.C.A.§ 
1318 are not met. 

According to 38 U.S.C.A. § 1318 (West 2002), even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse in the same manner as 
if the veteran's death was service-connected provided that 
the following conditions are met: (1) the veteran's death was 
not the result of his own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or entitled to 
receive, compensation for a service-connected disability that 
was rated by VA as totally disabling.  See also 38 C.F.R. 
3.22 (2008).
 
There are three ways in which the total disability 
requirement can be met.  The veteran was receiving, or 
entitled to receive, compensation for a service-connected 
disability that was (a) rated by VA as totally disabling for 
a continuous period of at least ten years immediately 
preceding death; (b) rated by VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least five years immediately preceding death; or (c) 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death, if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 C.F.R. § 3.22(a). 

Factual Background and Analysis

Preliminarily, the Board notes that the appellant filed the 
DIC claim currently on appeal in December 2006.  The RO 
denied the appellant's claims of (1) entitlement to service 
connection for the cause of the veteran's death; and (2) 
entitlement to DIC compensation under 38 U.S.C.A. § 1318 in a 
rating decision dated March 2007.  However, the RO found that 
the appellant met the basic eligibility requirements for 
entitlement to Dependents' Educational Assistance (DEA).  

Notably, the Board points out that the appellant perfected an 
appeal with regard to the issue of entitlement to DIC 
compensation under 38 U.S.C.A. § 1318 only.  Thus, the issue 
of entitlement to service connection for the cause of the 
veteran's death is not before the Board for appellate 
consideration.

A review of the veteran's claims file revealed that the 
veteran died on November [redacted], 2006, at the age of 75.  The 
immediate cause of death was listed as cardio-respiratory 
failure due to or as a consequence of "metastatice non small 
cell bronchogenic carcinoma."  

At the time of his death, service connection was in effect 
for:  amputation upper third, left thigh (80 percent from 
January 8, 1954); acquired absence, left testicle (20 percent 
from July 1, 1953); right rotator cuff tear (major) 
associated with amputation upper third, left thigh (20 
percent from September 11, 2003); and degenerative changes in 
the right knee with right thigh pain associated with 
amputation upper third, left thigh (20 percent from January 
8, 2004).  The veteran's combined disability evaluation was 
90 percent disabling, effective September 11, 2003.  The 
veteran was subsequently granted a total disability rating 
based on individual unemployability (TDIU) from September 11, 
2003 to January 8, 2004.  Effective January 8, 2004, the 
veteran was rated as 100 percent disabled.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The Board notes that the appellant 
testified in November 2008 in connection with the current 
claim.  The appellant described in great detail the many 
sacrifices that she made over the years to raise children and 
keep the household running in spite of the veteran's service-
connected disabilities.  She also recounted numerous 
hardships that resulted since the veteran's death in November 
2006.  

The Board is very sympathetic to the appellant's situation; 
however, the provisions of 38 U.S.C.A. § 1318 make clear that 
all of the criteria outlined therein must be satisfied before 
DIC benefits can be awarded.  Although the veteran was 
totally disabled at the time of his death, he was not rated 
by VA as totally disabled for a continuous period of at least 
ten years immediately preceding death, nor was he rated by VA 
as totally disabled continuously since release from active 
duty and for at least five years immediately preceding death.  
Rather, the veteran was discharged from active duty in June 
1953 and found to be totally disabled in September 2003.  He 
died approximately three years later.  The record also does 
not reflect, nor does the appellant allege, that the veteran 
was a former prisoner of war.  Thus, 38 C.F.R. § 3.22(a)(iii) 
is not applicable in this case.  See 38 C.F.R. § 3.22(a).

The bulk of the appellant's argument in support of the 
current claim consists of a "hypothetical entitlement" 
argument.  In other words, the appellant asserts that the 
veteran should have been rated as totally disabled long 
before the date established by VA and certainly more than 10 
years prior to his death.  Regrettably, however, 
38 C.F.R. § 3.22 was amended in January 2000 to reflect VA's 
conclusion that 38 U.S.C.A. § 1318(b) authorizes payment of 
DIC only in cases where the veteran had established a right 
to receive total service-connected disability for the 
required statutory period during his lifetime or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  See 65 Fed. Reg. 3388-3392 (January 21, 
2000).  The amendment specifically defined the statutory term 
"entitled to receive" so as to exclude claims based on 
hypothetical entitlement such as those raised by the 
appellant in this case.  

Furthermore, the amended version of 38 C.F.R. § 3.22(b) 
limited the definition of the term "entitled to receive" to 
certain circumstances, none of which are present in this 
case.  For instance, the record does not reflect that the 
veteran would have been entitled to a total disability 
evaluation for a continuous period of at least ten years 
immediately preceding death but for CUE committed by VA in a 
decision on a claim filed during the veteran's lifetime.  See 
38 C.F.R. § 3.22(b)(1).  There is also no indication that 
there are outstanding service treatment records (STRs) that 
existed at the time of a prior VA decision, but that were not 
previously considered by VA at the time that the prior 
decision was rendered.  See 38 C.F.R. § 3.22(b)(2).  
Accordingly, the appellant's claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  

As a final note, the Board observes that in Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed the United States Court of Veterans Claims decision 
that the retroactive application of 38 C.F.R. § 3.22 was 
unlawful because it removed "hypothetical entitlement."  In 
Rodriguez, the Federal Circuit held that 38 C.F.R. § 3.22, as 
amended to preclude "hypothetical entitlement," may be 
applied to claims for dependency and indemnity compensation 
before the amendment took effect.  The Federal Circuit's 
decision thus precludes "hypothetical entitlement" under 38 
C.F.R. § 3.22 both before and after the amendment in January 
2000, implementing 38 U.S.C.A. § 1318.  As such, entitlement 
to this benefit is precluded as a matter of law.  Sabonis.


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


